Citation Nr: 0212063	
Decision Date: 09/16/02    Archive Date: 09/26/02	

DOCKET NO.  96-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, status post 
L3-4 hemilaminectomy and L3-4-5 foraminotomies.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
currently representative of no more than severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, characterized by severe limitation of 
motion of the lumbar spine, accompanied by pain.  

2.  The veteran does not currently meet the schedular 
requirements for a total disability rating based upon 
individual unemployability. 

3.  The veteran's service-connected disabilities, in and of 
themselves, do not preclude his participation in all forms of 
substantially gainful employment. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for service-
connected degenerative disc disease of the lumbar spine, 
status post L3-4 hemilaminectomy and L3-4-5 foraminotomies, 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59 and Part 4, Codes 5292, 
5293 (2001).  

2.  A total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for disability of the lumbar spine was 
granted by a Board of Veterans' Appeals decision of March 
1986.  A April 1986 rating action awarded a 10 percent 
rating.  In March 1994, the rating was increased to 20 
percent, effective September 1993.  In February 1995, the 
veteran requested an increased rating for the back.  

VA outpatient treatment records covering the period from 
December 1995 to January 1996 show treatment during that time 
for the veteran's low back problems.  

During an April 1996 VA orthopedic examination, the veteran 
complained of an almost constant pain, with an inability to 
bend and move normally.  On physical examination, he 
ambulated without assistance, and was able to both fully 
dress and undress himself.  Examination of the his back 
showed evidence of mild paraspinous muscle spasm, with a 
markedly decreased range of motion, but no pain to palpation 
over the sacroiliac joints.  Range of motion measurements 
showed forward flexion to 45 degrees, with backward extension 
to 15 degrees, lateroflexion to 25 degrees on both the right 
and left, and rotation to 15 degrees on the right and 
18 degrees on the left.  There was evidence of pain on 
motion, with the veteran "grunting and groaning" throughout 
all motions during the course of the examination.  The 
veteran stated that he was currently able to work as a 
truckdriver, and to continue with the activities of daily 
living.  At the time of examination, there was no evidence of 
neurologic involvement.  Deep tendon reflexes were 2/4, and 
symmetrical bilaterally.  

In a rating decision of April 1996, the veteran's previous 20 
percent evaluation for his service-connected low back 
disability was increased to 40 percent, effective September 
1993. 

During a VA examination in July 1996, the veteran was 
observed to ambulate with a normal gait.  Range of motion 
measurements of the lumbar spine showed flexion to 
80 degrees, with extension to 20 degrees, and no evidence of 
focal tenderness.  Neurologic examination showed motor 
strength of 5/5 in the lower extremities, in conjunction with 
intact objective sensation.  Deep tendon reflexes were 2+ and 
symmetrical.  At the time of examination, tests of straight 
leg raising were negative.  

On subsequent VA examination of the veteran's spine conducted 
approximately two weeks later, motor strength was 5/5 in the 
veteran's lower extremities.  Lower extremity reflexes were 
approximately 2+ and symmetrical.  His gait was within normal 
limits, and he was able to walk on his heels and toes, and in 
tandem.  He complained of some pain on deep palpation over 
the lower lumbar spine.  Tests of straight leg raising were 
approximately 50 to 60 degrees on the right side, and 70 to 
80 degrees on the left side.  

On VA orthopedic examination in February 1997, the veteran 
complained of pain which never went away.  He was employed as 
a truck driver.  Physical examination revealed a greatly 
decreased range of motion of the lumbosacral spine on 
flexion, extension, lateral bending, and rotation.  The 
veteran walked with a cane and an antalgic gait, favoring his 
right leg.  The musculature of the back was within normal 
limits, and there was no atrophy of the paravertebral spinal 
muscles, or of any of the other muscle groups in the low back 
area.  Nor was there any evidence of erythema, ecchymosis, or 
appreciable edema.  Range of motion of the lumbar spine was 
described as extremely limited, with forward flexion to 
30 degrees, backward extension to 10 degrees, left and right 
lateroflexion to 15 degrees, and left and right rotation to 
10 degrees.  The patellar and Achilles reflexes were 2+/4+ in 
the left lower extremity, and 3+/4+ in the right lower 
extremity.  

During the course of a VA outpatient neurosurgical evaluation 
in June 1997, it was noted that the veteran should not be 
doing any heavy lifting.  However, other forms of activity 
would be permissible.  In the opinion of the examiner, while 
prolonged sitting would be problematic for the veteran, he 
might well be able to find some gainful employment which took 
into account his fairly delicate back.  

A VA record of hospitalization dated in late July 1997 
reveals that the veteran was hospitalized at that time for 
lumbar stenosis.  During the veteran's hospitalization, he 
underwent an L3-4 right hemilaminectomy, with foraminotomies 
at L3, L4 and L5.  Following surgery, the veteran was kept on 
antibiotics for a period of 24 hours, following which he was 
"up out of bed ambulating."

On neurosurgical followup in September 1997, the veteran's 
motor strength was 5/5 in his lower extremities.  Reflexes in 
the lower extremities were described as mildly hyperreflexic.  
Tandem walk was within normal limits, as was gait, and heel-
toe walking.  

During a November 1997 VA orthopedic examination, the veteran 
complained of flare-ups, stating that his back pain came and 
went.  He was no longer employed due to his back disorder.  
On physical examination, range of motion measurements showed 
flexion forward to 50 degrees, with extension backward to 
zero degrees.  Lateroflexion to both the right and left was 
to 20 degrees.  Rotation to both the right and left was to 25 
degrees.  According to the veteran, he experienced pain in 
his back with any movement at all.  According to the 
examiner, the veteran entered his office with apparent severe 
back pain, barely able to walk across the floor.  However, 
after leaving the office, he was able to walk down the 
hallway normally, with a normal gait, and apparently normal 
range of motion.  Noted at the time of examination was that 
the veteran exhibited no evidence of spasms, or of any 
apparent weakness.  While there was some mild tenderness to 
palpation over the veteran's surgical site, there was no 
other objective evidence of back pain.

On VA general medical examination in January 1998, the 
veteran complained of "daily and chronic" low back pain, 
accompanied by continual numbness in the anterior aspects of 
both lower legs, and hypersensitivity of the soles of his 
feet.  Additionally noted were problems with urinary 
frequency and urgency, in addition to enuresis on a "once or 
twice a month" basis. 

On physical examination, the veteran exhibited a somewhat 
antalgic gait, favoring his right side.  There was a good 
range of motion of all extremities, without evidence of 
limitation or discomfort.  Examination of the back revealed 
bilateral normal musculature, without evidence of spasm or 
point tenderness.  Deep tendon reflexes were +2 and equal.  
Range of motion measurements of the back showed 30 degrees' 
forward flexion, with 12 degrees' backward extension, 28 
degrees' rotation on the right, and 30 degrees' rotation on 
the left.  Lateroflexion was to 18 degrees on the right, and 
to 14 degrees on the left.  With the veteran in the supine 
position, tests of straight leg raising were positive at 
approximately 48 degrees on the right, and at 24 degrees on 
the left.  However, with the veteran in the sitting position 
and distracted, there was negative straight leg raising 
approaching 75 degrees bilaterally.  Nerve conduction studies 
were essentially within normal limits bilaterally, with no 
clear evidence of left or right lumbosacral radiculopathy.  

In a decision of the Social Security Administration of 
January 1998, it was noted that the veteran displayed 
"severe" impairments of multiple levels of lumbar spinal 
stenosis and degenerative joint disease.  Substantial 
evidence persuaded the evaluator that the combination of the 
veteran's medically determinable impairments were of such 
severity as to prevent him from performing work at any 
exertional level, except for a very limited range of 
sedentary (employment).  

In April 1998, there were received numerous records utilized 
by the Social Security Administration in their determination 
of the veteran's entitlement to benefits. 

During a March 1999 VA orthopedic examination, it was noted 
that the veteran's medical records were available, and had 
been reviewed.  He complained of lower back pain radiating to 
his left lower extremity, all the way to the ankle.  Physical 
examination showed flexion to 30 degrees, though with 
somewhat greater flexion on both dressing and undressing.  
Extension was to 15 degrees, with right and left lateral 
bending to 35 degrees, and right and left rotation to 40 
degrees.  Deep tendon reflexes were 2+/4+ bilaterally.  
Muscle strength in the lower extremities was 5/5 bilaterally, 
with straight leg raising producing mild to moderate pain at 
50 degrees bilaterally.  

On VA neurologic examination in July 1999, it was once again 
noted that the veteran's medical records were available, and 
had been reviewed.  He complained of problems with prolonged 
sitting and/or standing, though he was currently taking no 
prescribed pain medication.  On physical examination, the 
veteran exhibited a normal range of motion of his lower 
extremities bilaterally.  Deep tendon reflexes were described 
as equal bilaterally.  

The veteran's claim for a total disability rating based upon 
individual unemployability was received in February 2000.  At 
the time of that claim, the veteran indicated that he had 
last worked in July 1997.  He had completed high school, and 
had occupational experience as a professional (truck) driver. 

On VA orthopedic examination in April 2000, the veteran 
complained of a constant, mostly dull pain in his lower back 
radiating to his left hip and down his left leg.  He was 
unemployed, and had been on total disability through Social 
Security since 1997.  Previously, he had been employed as a 
truckdriver and mechanic.  He was able to shower, shave, eat, 
and toilet independently, though on some days, he needed 
assistance with dressing, in particular, with putting on his 
shoes and socks. 

On physical examination, the veteran was observed to shift 
his weight frequently in his chair.  He needed assistance in 
order to remove his left shoe and sock, and found it 
necessary to twist his body in a certain way in order to put 
on his shoes and socks, and to tie his shoes.  The veteran's 
gait at the time of examination was within normal limits.  
Musculature of the veteran's back was likewise within normal 
limits, though with some reported tenderness on palpation of 
the lumbosacral spine.  Range of motion measurements showed 
flexion forward to 50 degrees, with pain at 45 degrees.  
Extension backward was to 0 degrees, with right lateroflexion 
to 15 degrees, and left lateroflexion to 20 degrees.  Right 
rotation was to 20 degrees, with left rotation to 25 degrees.  

In December 2000, a VA neurologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder and medical records were 
available, and had been reviewed.  The veteran complained of 
a constant, dull-type pain starting in his lower back, and 
radiating to his left hip and down the back of his left leg, 
along the sides of his knees to his ankles.  He noted periods 
of flare-ups, during which he experienced increased pain, 
stiffness, and weakness.  He had been on total disability 
through Social Security since 1997.  Prior to that time, he 
had been employed as a truckdriver and mechanic.  He could no 
longer perform these jobs due to an inability to bend over 
cars or sit for long periods of time while driving.  He was 
able to shower, shave, eat, and toilet independently, though 
he needed help on occasion with dressing, in particular, with 
putting on his shoes and socks.  He was unable to do yard 
work, but could do some light housework.  

On physical examination, the veteran's gait was within normal 
limits.  There was decreased lordosis of the lumbar spine.  
The musculature of the back was similarly normal, though with 
some reported tenderness on palpation of the lumbosacral 
spine.  Muscle strength in the lower extremities was 5/5.  
Deep tendon reflexes showed an ankle jerk of 2+ on the left, 
and 1+ on the right, with no clonus.  Range of motion 
measurements of the lumbosacral spine showed forward flexion 
to 45 degrees, with pain at 40 degrees.  Extension backward 
was to 0 degrees, with right lateroflexion to 15 degrees, and 
left lateroflexion to 20 degrees.  Right rotation was to 
15 degrees, and left rotation was to 25 degrees.  Previous 
electromyographic testing was described as showing no clear 
evidence of left or right lumbosacral radiculopathy.  

On VA orthopedic examination in August 2001, the veteran 
complained of constant backaches.  Physical examination 
showed normal strength of the proximal and distal musculature 
of the veteran's lower extremities.  Reflexes were 
symmetrical in the lower extremities, with knee jerks and 
ankle jerks of 2+.  Tests of straight leg raising were 
positive at approximately 40 degrees bilaterally, and the 
veteran was able to tandem-walk with only slight difficulty, 
though with some limping.  

A review of the record shows that service connection is 
currently in effect for degenerative disc disease of the 
lumbar spine, status post L3-4 hemilaminectomy and L3-4-5 
foraminotomies, evaluated as 40 percent disabling; and for 
Osgood-Schlatter's disease of the left knee, evaluated as 10 
percent disabling.  The combined evaluation for the veteran's 
service-connected disabilities is 50 percent.  Nonservice-
connected disabilities include left knee pain most probably 
due to early arthritis; right knee arthritis; cervical 
myelopathy secondary to C5-6 spondylosis; benign prostatic 
hyperplasia; left lower extremity radiculopathy; and 
decreased sensation in the ulnar aspect of the left hand.  

Analysis

In reaching the following determinations, the Board wishes to 
make it clear that it has given due consideration to the 
provisions of the recently-passed Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and its implementing regulations, as that law and 
those regulations redefine the obligations of the VA with 
respect to the duty to assist, and the enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
in the case at hand, it is clear that the VA has met its duty 
to assist the claimant in the development of all facts 
pertinent to his claims.  To that end, the veteran has been 
scheduled for numerous VA examinations, and medical opinions 
have been obtained.  Moreover, as part of various statements 
and supplemental statements of the case, the veteran was 
informed of the evidence necessary to prevail on his claims, 
and given the opportunity to provide information necessary to 
obtain any evidence which had not already been procured.  
Under such circumstances, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran is currently in receipt of a 40 percent 
evaluation for degenerative disc disease of the lumbar spine.  
That evaluation contemplates the presence of severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief.  A 40 percent evaluation is, likewise, 
in order where there is severe limitation of motion of the 
lumbar segment of the spine.  In order to warrant an 
increased rating to 60 percent evaluation, there must be 
evidence of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Codes 5292, 5293 (2001).

A review of the evidence in this case shows that, at the time 
of a VA medical examination in April 1996, there was present 
some mild muscle spasm of the veteran's lumbar spine.  
However, all subsequent examinations, including those 
conducted as recently as December 2000 and August 2001, have 
been negative for any evidence of such muscle spasm.  In 
point of fact, all examinations conducted since July 1996 
have shown a normal musculature of the veteran's lower back, 
in conjunction with 5/5 muscle strength, and no atrophy.  
Deep tendon reflexes have consistently been present on 
repeated VA orthopedic and neurologic examinations. 

The Board concedes that, as a result of the veteran's 
service-connected low back disability, he suffers from what 
might at least arguably be described as severe limitation of 
motion of the lumbar spine.  However, absent evidence of 
sciatic neuropathy characterized by muscle spasm and/or an 
absent ankle jerk, or other such neurological findings, an 
increased evaluation is not warranted.  38 C.F.R. Part 4, 
Codes 5292, 5293 (2001).  

Turning to the issue of entitlement to a total disability 
rating based upon individual unemployability, the Board notes 
that such ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 4.16 
(2001).  A total disability rating for compensation may 
similarly be assigned when it is found that the veteran's 
service-connected disabilities, in and of themselves, are 
sufficient to produce unemployability without regard to 
advancing age.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  

As noted above, service connection is in effect for 
degenerative disc disease of the lumbar spine, status post 
L3-4 hemilaminectomy and L3-4-5 foraminotomies, evaluated as 
40 percent disabling; and for Osgood-Schlatter's disease of 
the left knee, evaluated as 10 percent disabling.  The 
combined evaluation for the veteran's service-connected 
disabilities is 50 percent.  Nonservice-connected 
disabilities include left knee pain due to early arthritis; 
right knee arthritis; cervical myelopathy secondary to 
cervical spondylosis; benign prostatic hyperplasia; 
radiculopathy of the left lower extremity; and decreased 
sensation of the ulnar aspect of the left hand.  

As previously indicated, the veteran is currently in receipt 
of a 40 percent evaluation for degenerative disc disease of 
the lumbar spine.  By the veteran's own admission, this 
constitutes his primary disability.  While it is true that 
the veteran's service-connected low back disability has 
apparently precluded his employment as a truckdriver and/or 
mechanic, the weight of the evidence is to the effect that he 
is nonetheless capable of some form of sedentary employment.  
Indeed, at the time of a VA outpatient neurological 
evaluation in June 1997, the examiner was of the opinion 
that, while the veteran was precluded from heavy lifting, 
other forms of activity "would be permissible."  

The Board concedes that, as a result of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, he suffers from significant disability.  Nonetheless, 
based on the entire evidence of record, it has not been 
demonstrated that the veteran's service-connected 
disabilities, in and of themselves, preclude his 
participation in all forms of substantially gainful 
employment consistent with his education and occupational 
experience.  Accordingly, a total disability rating based 
upon individual unemployability must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony, and that of his 
spouse, given before the undersigned member of the Board in 
June 2002.  Such testimony, while informative, is regrettably 
not probative when taken in conjunction with the entire 
objective evidence currently on file.  The Board does not 
doubt the sincerity of the veteran's statements, or those 
submitted in support of his claim.  Such statements, however, 
in and of themselves, do not provide a persuasive basis for a 
grant of the benefits sought in light of the evidence as a 
whole.  



ORDER

An evaluation in excess of the 40 percent for degenerative 
disc disease of the lumbar spine, status post L3-4 
hemilaminectomy and L3-4-5 foraminotomies, is denied. 

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

